Citation Nr: 1205890	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee (also claimed as nerve damage of the right knee).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran submitted a September 2009 substantive appeals, via a VA Form 9, and requested a personal hearing before the Board at the RO. A hearing was scheduled in October 2011, but the Veteran did not appear and did not provide any explanation for his absence. Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim. 38 C.F.R. § 20.704(d) (2011).    

In November 2009, a statement of the case (SOC) was issued for the claim of entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). The Board acknowledges that the Veteran's representative included that claim in the May 2010 statement in lieu of VA Form 646; however, no substantive appeal, via a VA Form 9 or correspondence containing the necessary information, is of record. In light of the foregoing, the Board concludes that the issue of entitlement to an evaluation in excess of 30 percent for PTSD is not in appellate status. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Probative evidence of a nexus between service and the post service diagnoses of patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee is not of record.  




CONCLUSION OF LAW

The criteria for service connection for patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by November 2007 and January 2008 letters. In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the November 2007 and January 2008 letters also included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from July 2007 to December 2007 and October 2008 to February 2009, a December 2007 personal statement from the Veteran's mother, and multiple statements from the Veteran. The Veteran was provided VA examinations in June 2006 through QTC Medical Services (QTC) and in May 2008. The Veteran's claims file was made available to the June 2006 QTC examiner prior to the examination, and the May 2008 VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale. The Board notes that the examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

In an October 2007 personal statement, the Veteran asserted that service connection is warranted for nerve damage in his right knee, which he later characterized as patellofemoral pain syndrome in a March 2008 statement, via a VA Form 21-4138. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reveals that he was hospitalized from September 2005 to October 2005 for an abrasion to the right knee with pain. At the time of separation from service, a November 2005 examination report noted abnormal lower extremities, which the examiner specified right knee deep tissue in function with dry and intact (D & I) and split thickness skin graft (STSG). The examiner also reported there were no significant medical problems at that time and well healing STSG right knee. On a November 2005 report of medical history, the Veteran noted the skin graft on his right knee and marked "no" for having or ever had knee trouble, and the same examiner noted "well healing right knee STSG status post deep soft tissues in function and D & I."

Next, review of the Veteran's post service treatment records reflects complaints, treatment, and current diagnosis for a right knee disorder. VA outpatient treatment records reveal a provisional diagnosis of knee arthralgia in an undated general rehabilitation consultation request. It was noted that the Veteran injured his right knee in 2005 while wrestling with a co-marine and received a skin graft but no knee replacement, and since then he has had intermittent pain. In February 2008, the Veteran was diagnosed with knee arthralgia and underwent physical therapy for chronic right knee pain, and an October 2008 record documented his complaints of pain in the right knee. Most recently, a February 2009 spinal cord injury consultation record listed the Veteran's medical history to include peripheral nerve injury and right motor peroneal neuropathy at the fibular head. 

In June 2006, the Veteran underwent a QTC general medical examination in connection with prior service connection claims, to include service connection for a right knee condition. The Veteran complained, in pertinent part, of a right knee disorder for nine months due to a wrestling injury that got infected and required skin grafting. He also complained of stiffness with walking or standing. X-ray results of the right knee were within normal limits and the Veteran was diagnosed with status post cellulitis, residual scar and tenderness, right knee and graft harvest site right lateral thigh. 

By rating action in August 2006, service connection was granted for scars, right knee, right lateral thigh - graft site, and right dorsal foot post cellulites, and assigned a 10 percent rating under Diagnostic Code 7804 pertaining to scars.

Subsequently, the Veteran underwent a May 2008 VA joints examination in connection with the claim on appeal. Following the examination, the Veteran was diagnosed with patellofemoral pain syndrome of the right knee. 

At the outset, the Board notes that the evidence does show that the Veteran had an abrasion to the right knee in service for which he received treatment.  As noted above, he filed a claim for service connection for a claimed knee disability and in August 2006, service connection was granted for the residual disability from the injury.  In October 2007, the Veteran filed a claim seeking service connection for additional disability related to the knee injury in-service, to include nerve damage.  The question before the Board is whether there is additional residual disability of the right knee for which service connection may be granted.  The Board has carefully reviewed the evidentiary record and finds that the preponderance of the evidence is against the grant of service connection for patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee.  The service treatment records do not show diagnoses of either patellofemoral pain syndrome or sensorimotor peroneal neuropathy during service.  The May 2008 VA examination report includes a current diagnosis patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee and addresses whether those disorders are is related to active service or to any event during active service. In fact, the May 2008 VA examiner reached a negative conclusion and opined that the development of patellofemoral pain syndrome was not linked to laceration or abrasion in skin or tissue underlying the knee. She explained that the result of an electromyogram (EMG) confirmed bilateral leg neuropathy which implied probably other etiology. There was no evidence to suggest trauma to nerve due to the abrasion, and the abrasion did not lead to muscular dysfunction either. The examiner provided a full explanation of the conditions noted and why those conditions were not related to the injury in service.  The examiner also reviewed the claims file, discussed the in-service injury, the complaints of the Veteran and examined the Veteran.  The Board finds that there are no contrary competent or probative medical opinion of record which relates patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee to the injury in service.  Again, it is noted that service connection for residual disability for the right knee injury in service has been granted and the issue before the Board is whether the claimed patellofemoral pain syndrome and sensorimotor peroneal neuropathy may be considered as additional residual disabilities for which service connection may be granted. 

The Board acknowledges that the Veteran is competent to provide evidence of which he has personal knowledge that came through the use of his senses. See Layno v. Brown, 6 Vet. App. 465 (1994). Such competent lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In addition, the Board has considered the Veteran's contention that his right knee disorder had its onset during service, as well as a December 2007 personal statement, from the Veteran's mother. She reported that the Veteran had always been very active, but that changed very much after he came home. The Veteran could no longer cut the grass without quitting after a few minutes because of pain in his legs, the Veteran's legs hurt after standing for any length of time, and the Veteran had difficulty standing up after sitting for a while or trying to get out of bed. The Board finds the Veteran and his mother are competent to report their observations; however, the question of causation in this case involves a complex medical issue that is beyond the Veteran and his mother's personal knowledge. Thus, they are not competent to address the medical etiology of the Veteran's post service diagnoses of a right knee disorder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is no competent probative evidence of a nexus between active service and patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee. Therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for patellofemoral pain syndrome and sensorimotor peroneal neuropathy of the right knee is denied. 


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


